

EXECUTION COPY


PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, made as of this 20th day of November, 2008 (this
“Agreement”), is between GOTO COLLEGE HOLDINGS, INC., a Delaware corporation
(“Pledgor”), and VIKING ASSET MANAGEMENT, LLC, a California limited liability
company, in its capacity as collateral agent for the Buyers identified below (in
such capacity, together with its successors and assigns, the “Pledgee”).


WHEREAS:


A. MRU Holdings, Inc., a Delaware corporation (the “Company”) has executed and
delivered to each of the Buyers (as defined below) those certain secured senior
notes each made by the Company and dated as of October 19, 2007 in an original
aggregate principal amount of $11,200,000 (such notes, together with any
promissory notes or other securities issued in exchange or substitution therefor
or replacement thereof, and as any of the same may be amended, supplemented,
restated or modified and in effect from time to time, the “Notes”). The Notes
were issued pursuant to a certain Securities Purchase Agreement dated as of
October 19, 2007 (as the same may be amended, restated, supplemented or
otherwise modified, the “Purchase Agreement”), among the Company and Longview
Marquis Master Fund, L.P., a British Virgin Islands limited partnership
(including as successor to The Longview Fund, L.P., a California limited
partnership, under the Purchase Agreement (as defined below), “Marquis”;
Marquis, together with its successors and assigns and each other holder of a
Note (as defined below) and their respective successors and assigns,
individually and collectively, the “Buyers”), and pursuant to which the Buyers
have made certain loans (“Loans”) to the Company.


B. The Pledgor legally and beneficially owns one hundred percent (100%) of the
issued and outstanding shares of capital stock or other equity interests of each
of EMBARK CORP., a Delaware corporation (“Embark”), and EMBARK ONLINE, INC., a
Delaware corporation (“Embark Online”) (each of Embark, Embark Online and each
other corporation or other entity, the capital stock or other equity interests
of which are owned or acquired by Pledgor and described on an addendum hereto
from time to time executed by Pledgor in form and substance satisfactory to
Pledgee, is referred to herein as a “Pledged Entity” and collectively as the
“Pledged Entities”).
 
C. Pursuant to a Security Agreement of even date herewith by and among Pledgor,
the other entities party thereto as “Debtors” and Pledgee (as the same may be
amended, restated, modified or supplement and in effect from time to time, the
“Security Agreement”), Pledgor has granted Pledgee, for its benefit and the
benefit of the Buyers, a first priority security interest in, lien upon and
pledge of its rights in the Collateral (as defined in the Security Agreement).


D. Pursuant to a Guaranty dated as of October 19, 2007 by and among Pledgor, the
other entities party thereto as “Guarantors” in favor of Pledgee (as the same
may be amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Guaranty”), Pledgor has guaranteed the Obligations (as
defined therein) in favor of Pledgee (on its behalf and on behalf of the
Buyers).


--------------------------------------------------------------------------------



E. Pledgor is a direct subsidiary of the Company and, as such, will derive
substantial benefit and advantage from the continued financial accommodations to
the Company set forth in the Purchase Agreement and the Notes, and it will be to
Pledgor’s direct interest and economic benefit to assist the Company in
continuing to procure said financial accommodations from Buyers.


F. The Company, Pledgor, Embark, Embark Online, IEMPOWER, INC., a Delaware
corporation (“iempower”), MRU ORIGINATIONS, INC., a Delaware corporation (“MRU
Originations”), MRU UNIVERSAL GUARANTY AGENCY, INC., a Delaware corporation
(“MRU Universal”; together with Pledgor, Embark, Embark Online, iempower, MRU
Originations, is hereinafter sometimes referred to individually as a “Debtor”
and, collectively, as the “Debtors”), Buyers and Pledgee have entered into that
certain Third Amendment of even date herewith (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Third Amendment”), pursuant to which the Company and the Buyers have agreed
to amend certain provisions of the Purchase Agreement.


G. To induce the Buyers to continue to make financial accommodations to the
Company under the Purchase Agreement and to enter into the Third Amendment, and
in order to secure the payment and performance by Pledgor of the Liabilities,
Pledgor has agreed to pledge to Pledgee all of the capital stock and other
equity interests and securities of Pledged Entities now or hereafter owned or
acquired by Pledgor.


NOW, THEREFORE, in consideration of the premises and in order to induce the
Buyers to purchase the Notes under the Purchase Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor hereby agrees with Pledgee as follows:


1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Purchase Agreement. In
addition, as used herein:
 
“Event of Default” shall have the meaning set forth in the Notes.
 
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or any political subdivision thereof, whether state
or local, or any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administration powers or functions of or pertaining to
government over Pledgor or any of its Subsidiaries, or any of their respective
properties, assets or undertakings.
 
“Liabilities” shall mean all obligations, liabilities and indebtedness of every
nature of Pledgor from time to time owed or owing under or in respect of this
Agreement, the Guaranty and any of the other Security Documents, as the case may
be, including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding.
 

2

--------------------------------------------------------------------------------



“Lien” shall have the meaning set forth in the Purchase Agreement.
 
2. Pledge. Pledgor hereby pledges, assigns, hypothecates, transfers, delivers
and grants to Pledgee, for the benefit of itself and the Buyers, a first Lien on
and first priority perfected security interest in (i) all of the capital stock
or other equity interests of Pledged Entities now owned or hereafter acquired by
Pledgor (collectively, the “Pledged Shares”), (ii) all other property hereafter
delivered to, or in the possession or in the custody of, Pledgee, in
substitution for or in addition to the Pledged Shares, (iii) the properties of
Pledgor which is described in Section 6 below, whether now or hereafter
delivered to, or in the possession or custody of Pledgor, and (iv) all proceeds
of the collateral described in the preceding clauses (i), (ii) and (iii) (the
collateral described in clauses (i) through (iv) of this Section 2 being
collectively referred to as the “Pledged Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Liabili-ties. All of the
Pledged Shares now owned by Pledgor, if any, which are presently represented by
certificates are listed on Exhibit A hereto, which certificates, with undated
assignments separate from certificates or stock powers duly executed in blank
(which assignments separate from certificates or stock powers may be filled in
and completed at any time upon the occurrence of any Event of Default) by
Pledgor and irrevocable proxies, are being delivered to Pledgee simultaneously
herewith. Upon the creation or acquisition of any new Pledged Shares, Pledgor
shall execute an addendum in the form of Exhibit B attached hereto (a “Pledge
Addendum”). Any Pledged Collateral described in a Pledge Addendum executed by
Pledgor shall thereafter be deemed to be listed on Exhibit A hereto. Pledgee
shall maintain possession and custody of the certificates representing the
Pledged Shares and any additional Pledged Collateral.
 
3. [Reserved].
 
4. Representations and Warranties of Pledgor. Pledgor represents and warrants to
Pledgee, and covenants with Pledgee, that:
 
(a) Exhibit A sets forth (i) the authorized capital stock or other equity
interests of each Pledged Entity, (ii) the number of shares of capital stock or
other equity interests of each Pledged Entity that are issued and outstanding as
of the date hereof, and (iii) the percentage of the issued and outstanding
shares of capital stock or other equity interests of each Pledged Entity held by
Pledgor. Pledgor has the power to transfer the Pledged Collateral and is the
record and beneficial owner of, and has good and marketable title to, the
Pledged Shares, and such shares are and will remain free and clear of all Liens
except the Liens and security interests in favor of Pledgee created by this
Agreement;
 
(b) except as set forth on Exhibit A, there are no outstanding options, warrants
or other similar agreements with respect to the Pledged Shares or any of the
other Pledged Collateral;
 

3

--------------------------------------------------------------------------------



(c) this Agreement is the legal, valid and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms;
 
(d) the Pledged Shares have been duly and validly authorized and issued, are
fully paid and non-assessable (as applicable), and the Pledged Shares listed on
Exhibit A constitute all of the issued and outstanding capital stock or other
equity interests of Pledged Entities;
 
(e) no consent, approval or authorization of or designation or filing with any
governmental or regulatory authority on the part of Pledgor is required in
connection with the pledge and security interest granted under this Agreement;
 
(f) the execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or regulation or of any order, judgment,
writ, award or decree of any court, arbitrator or Governmental Authority,
domestic or foreign, or of the articles or certificate of incorporation, bylaws
or any other similar organizational documents of Pledgor or any Pledged Entity
or of any securities issued by Pledgor or any Pledged Entity or of any mortgage,
indenture, lease, contract, or other agreement, instrument or undertaking to
which Pledgor or any Pledged Entity is a party or which purports to be binding
upon Pledgor or any Pledged Entity or upon any of the assets of Pledgor or any
Pledged Entity, and will not result in the creation or imposition of any Lien in
any of the assets of Pledgor or any Pledged Entity, except as otherwise
contemplated by this Agreement;
 
(g) the pledge, assignment and delivery of the Pledged Shares and the other
Pledged Collateral pursuant to this Agreement creates a valid first Lien on and
perfected first priority security interest in such Pledged Shares and Pledged
Collateral and the proceeds thereof in favor of Pledgee, subject to no prior
Lien or to any agreement purporting to grant to any third party a security
interest in the property or assets of Pledgor which would include the Pledged
Shares or any other Pledged Collateral. Pledgor covenants and agrees that it
will defend, for the benefit of Pledgee, Pledgee’s right, title and security
interest in and to the Pledged Shares, the other Pledged Collateral and the
proceeds thereof against the claims and demands of all other persons or
entities; and
 
(h) Pledgor (i) will not become a person whose property or interests in property
are blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (ii) will not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or (iii) will not otherwise become a person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other Office of Foreign Asset Control
regulation or executive order.
 
5. [Reserved].
 
6. Dividends, Distributions, Etc. If, while this Agreement is in effect, Pledgor
shall become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Shares or otherwise, Pledgor agrees, in each
case, to accept the same as Pledgee’s agent and to hold the same in trust for
Pledgee, and to deliver the same promptly (but in any event within three days)
to Pledgee in the exact form received, with the endorsement of Pledgor when
necessary and/or with appropriate undated assignments separate from certificates
or stock powers duly executed in blank (which assignments separate from
certificates or stock powers may be filled in and completed at any time upon the
occurrence of any Event of Default), to be held by Pledgee subject to the terms
hereof, as additional Pledged Collateral. Pledgor shall promptly deliver to
Pledgee (i) a Pledge Addendum with respect to such additional certificates, and
(ii) any financing statements or amendments to financing statements as requested
by Pledgee. Pledgor hereby authorizes Pledgee to attach each Pledge Addendum to
this Agreement. In case any distribution of capital shall be made on or in
respect of the Pledged Shares or any property shall be distributed upon or with
respect to the Pledged Shares pursuant to the recapitalization or
reclassification of the capital of the issuer thereof or pursuant to the
reorganization thereof, the property so distributed shall be delivered to
Pledgee to be held by it as additional Pledged Collateral. All sums of money and
property so paid or distributed in respect of the Pledged Shares which are
received by Pledgor shall, until paid or delivered to Pledgee, be held by
Pledgor in trust as additional Pledged Collateral.
 

4

--------------------------------------------------------------------------------



7. Voting Rights; Dividends; Certificates.
 
(a) So long as no Event of Default has occurred and is continuing, Pledgor shall
be entitled (subject to the other provisions hereof, including, without
limitation, Section 10 below) to exercise its voting and other consensual rights
with respect to the Pledged Shares and otherwise exercise the incidents of
ownership thereof in any manner not inconsistent with this Agreement or the
Purchase Agreement and the other Transaction Documents. Pledgor hereby grants to
Pledgee or its nominee, an irrevocable proxy to exercise all voting and
corporate rights relating to the Pledged Shares in any instance, which proxy
shall be effective, at the discretion of Pledgee, upon the occurrence and during
the continuance of an Event of Default. Upon the request of Pledgee at any time,
Pledgor agrees to deliver to Pledgee such further evidence of such irrevocable
proxy or such further irrevocable proxies to vote the Pledged Shares as Pledgee
may request.
 
(b) Subject to any sale or other disposition by Pledgee of the Pledged Shares,
any other Pledged Collateral or other property pursuant to this Agreement, upon
the indefeasible full payment in cash, satisfaction and termination of all of
the Liabilities and the termination of this Agreement pursuant to Section 13
hereof and of the Liens and security interests hereby granted, the Pledged
Shares, the other Pledged Collateral and any other property then held as part of
the Pledged Collateral in accordance with the provisions of this Agreement shall
be promptly returned to Pledgor or to such other persons or entities as shall be
legally entitled thereto.
 
8. Rights of Pledgee. Pledgee shall maintain the custody, safekeeping and
physical preservation of the Pledged Shares in the same manner as Pledgee deals
with similar property for its own account. Pledgee shall not be liable for
failure to collect or realize upon the Liabilities or any collateral security or
guaranty therefor, or any part thereof, or for any delay in so doing, nor shall
Pledgee be under any obligation to take any action whatsoever with regard
thereto. Any or all of the Pledged Shares held by Pledgee hereunder may, if an
Event of Default has occurred and is continuing, without notice, be registered
in the name of Pledgee or its nominee, and Pledgee or its nominee may thereafter
without notice exercise all voting and corporate rights at any meeting with
respect to any Pledged Entity and exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Shares as if it were the absolute owner thereof, including,
without limitation, the right to vote in favor of, and to exchange at its
discretion any and all of the Pledged Shares upon, the merger, consolidation,
reorganization, recapitalization or other readjustment with respect to any
Pledged Entity or upon the exercise by any Pledged Entity, Pledgor or Pledgee of
any right, privilege or option pertaining to any of the Pledged Shares, and in
connection therewith, to deposit and deliver any and all of the Pledged Shares
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms and conditions as Pledgee may reasonably determine, all
without liability except to account for property actually received by Pledgee,
but Pledgee shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing.
 

5

--------------------------------------------------------------------------------



9. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Pledgee may exercise in respect of the Pledged Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party under the Uniform Commercial Code
(“UCC”) in effect in the State of New York from time to time, whether or not the
UCC applies to the affected Pledged Collateral (or the Uniform Commercial Code
as in effect in any other relevant jurisdiction). Pledgee also, without demand
of performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Pledgor or any other person or entity (all and each of which demands,
advertisements and/or notices are hereby expressly waived), may forthwith
collect, receive, appropriate and realize upon the Pledged Collateral, or any
part thereof, and/or may forthwith date and otherwise fill in the blanks on any
assignments separate from certificates or stock power or otherwise sell, assign,
give an option or options to purchase, contract to sell or otherwise dispose of
and deliver said Pledged Collateral, or any part thereof, in one or more
portions at one or more public or private sales or dispositions, at any exchange
or broker’s board or at any of Pledgee’s offices or elsewhere upon such terms
and conditions as Pledgee may deem advisable and at such prices as it may deem
best, for any combination of cash and/or securities or other property or on
credit or for future delivery without assumption of any credit risk, with the
right to Pledgee upon any such sale, public or private, to purchase the whole or
any part of said Pledged Collateral so sold, free of any right or equity of
redemption in Pledgor, which right or equity is hereby expressly waived or
released. Pledgee shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization, sale or disposition, after deducting all
costs and expenses of every kind incurred therein or incidental to the
safekeeping of any and all of the Pledged Collateral or in any way relating to
the rights of Pledgee hereunder, including attorneys’ fees and legal expenses,
to the payment, in whole or in part, of the Liabilities, in such order as
Pledgee may elect. Pledgor shall remain liable for any deficiency remaining
unpaid after such application. Only after so paying over such net proceeds and
after the payment by Pledgee of any other amount required by any provision of
law, including, without limitation, Section 9-608 of the UCC, need Pledgee
account for the surplus, if any, to Pledgor. Pledgor agrees that Pledgee will
give reasonable notice (such reasonable notice to be determined by Pledgee in
its sole and absolute discretion) of the time and place of any public sale or of
the time after which a private sale or other intended disposition is to take
place. No notification need be given to Pledgor if it has signed after default a
statement renouncing or modifying any right to notification of sale or other
intended disposition. The rights, remedies and powers conferred by this Section
9 are in addition to, and not in substitution for, any other rights, remedies or
powers that Pledgee may have under any Transaction Document, at law, in equity
or by or under the UCC or any other statute or agreement. Pledgee may proceed by
way of any action, suit or other proceeding at law or in equity and no right,
remedy or power of Pledgee will be exclusive of or dependent on any other.
Pledgee may exercise any of its rights, remedies or powers separately or in
combination and at any time.
 

6

--------------------------------------------------------------------------------



10. No Disposition, Etc. Pledgor agrees that it will not sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Shares or any other Pledged Collateral, nor will Pledgor create, incur
or permit to exist any Lien with respect to any of the Pledged Shares or any
other Pledged Collateral, or any interest therein, or any proceeds thereof,
except for the Lien and security interest of Pledgee provided for by this
Agreement and the Security Agreement.
 
11. Sale of Pledged Shares.
 
(a) Pledgor recognizes that Pledgee may be unable to effect a public sale or
disposition (including, without limitation, any disposition in connection with a
merger of a Pledged Entity) of any or all the Pledged Shares by reason of
certain prohibitions contained in the Securities Act of 1933, as amended (the
“1933 Act”), and applicable state securities laws, but may be compelled to
resort to one or more private sales or dispositions thereof to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such securities for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale or disposition may result in prices and other terms (including the
terms of any securities or other property received in connection therewith) less
favorable to the seller than if such sale or disposition were a public sale or
disposition and, notwithstanding such circumstances, agrees that any such
private sale or disposition shall be deemed to be reasonable and affected in a
commercially reasonable manner. Pledgee shall be under no obligation to delay a
sale or disposition of any of the Pledged Shares in order to permit Pledgor or a
Pledged Entity to register such securities for public sale under the 1933 Act,
or under applicable state securities laws, even if Pledgor or a Pledged Entity
would agree to do so.
 
(b) Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such sales or dispositions of the
Pledged Shares valid and binding and in compliance with any and all applicable
laws, regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sales or dispositions, all at Pledgor's
expense. Pledgor further agrees that a breach of any of the covenants contained
in Sections 6, 7(a), 10, 11 and 26 will cause irreparable injury to Pledgee and
that Pledgee has no adequate remedy at law in respect of such breach and, as a
consequence, agrees, without limiting the right of Pledgee to seek and obtain
specific performance of other obligations of Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.
 

7

--------------------------------------------------------------------------------



(c) Pledgor further agrees to indemnify and hold harmless the Buyers, Pledgee
and their respective successors and assigns, their respective officers,
directors, employees, attorneys and agents, and any person or entity in control
of any thereof, from and against any loss, liability, claim, damage and expense,
including, without limitation, legal fees and expenses (in this paragraph
collectively called the “Indemnified Liabilities”), under federal and state
securities laws or otherwise insofar as such Indemnified Liability (i) arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or offering
memorandum or in any preliminary prospectus or preliminary offering memorandum
or in any amendment or supplement to any thereof or in any other writing
prepared in connection with the offer, sale or resale of all or any portion of
the Pledged Collateral unless such untrue statement of material fact was
provided by Pledgee, in writing, specifically for inclusion therein, or (ii)
arises out of or is based upon any omission or alleged omission to state therein
a material fact required to be stated or necessary to make the statements
therein not misleading, such indemnification to remain operative regardless of
any investigation made by or on behalf of Pledgee or any successor thereof, or
any person or entity in control of any thereof. In connection with a public sale
or other distribution, Pledgor will provide customary indemnification to any
underwriters, their successors and assigns, officers and directors and each
person or entity who controls any such underwriter (within the meaning of the
1933 Act). If and to the extent that the foregoing undertakings in this
paragraph may be unenforceable for any reason, Pledgor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The obligations of
Pledgor under this paragraph (c) shall survive any termination of this
Agreement.
 
(d) Pledgor further agrees to waive any and all rights of subrogation it may
have against a Pledged Entity upon the sale or disposition of all or any portion
of the Pledged Collateral by Pledgee pursuant to the terms of this Agreement
until the termination of this Agreement in accordance with Section 13 below.
 
12. No Waiver; Cumulative Remedies. Pledgee shall not by any act, delay,
omission or otherwise be deemed to have waived any of its remedies hereunder,
and no waiver by Pledgee shall be valid unless in writing and signed by Pledgee,
and then only to the extent therein set forth. A waiver by Pledgee of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Pledgee would otherwise have on any further occasion. No
course of dealing between Pledgor and Pledgee and no failure to exercise, nor
any delay in exercising on the part of Pledgee or the Buyers of, any right,
power or privilege hereunder or under the other Transaction Documents shall
impair such right or remedy or operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law or in the Purchase Agreement.
 
13. Termination. (a) This Agreement and the Liens and security interests granted
hereunder shall terminate, (b) Pledgee shall promptly return any Pledged
Collateral then held by Pledgee in accordance with the provisions of this
Agreement to Pledgor, and (c) Pledgee shall, at the expense of Pledgor, promptly
after Pledgee’s receipt of Pledgor’s written request, execute and deliver to
Pledgor such documents as Pledgor shall reasonably request in writing, to
evidence such termination described in clause (a) herein and the return of such
Pledged Collateral to Pledgor, upon the termination of the Notes and the full
and complete performance and indefeasible satisfaction of all of the Liabilities
(including, without limitation, the indefeasible payment in full in cash of all
such Liabilities) and with respect to which claims have been asserted by Pledgee
and/or Buyers.
 

8

--------------------------------------------------------------------------------



14. Possession of Pledged Collateral. Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Shares in the physical possession of
Pledgee pursuant hereto, neither Pledgee, nor any nominee of Pledgee, shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering them to Pledgor. Pledgor assumes
the responsibility for being and keeping itself informed of the financial
condition of a Pledged Entity and of all other circumstances bearing upon the
risk of non-payment of the Liabilities, and Pledgee shall have no duty to advise
Pledgor of information known to Pledgee regarding such condition or any such
circumstance. Pledgee shall have no duty to inquire into the powers of a Pledged
Entity or its officers, directors, managers, members, partners or agents thereof
acting or purporting to act on its behalf.
 
15. Taxes and Expenses. Pledgor will upon demand pay to Pledgee, (a) any taxes
(excluding income taxes, franchise taxes or other taxes levied on gross
earnings, profits or the like of Pledgee) payable or ruled payable by any
Governmental Authority in respect of this Agreement, together with interest and
penalties, if any, and (b) all expenses, including the fees and expenses of
counsel for Pledgee and of any experts and agents that Pledgee may incur in
connection with (i) the administration, modification or amendment of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of Pledgee hereunder, or (iv) the failure of
Pledgor to perform or observe any of the provisions hereof.
 
16. Pledgee Appointed Attorney-In-Fact. Pledgor hereby irrevocably appoints
Pledgee as Pledgor’s attorney-in-fact, with full authority in the place and
stead of Pledgor and in the name of Pledgor or otherwise, from time to time in
Pledgee’s discretion, to take any action and to execute any instrument that
Pledgee deems reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, (i) to receive, endorse and
collect all instruments made payable to Pledgor representing any dividend,
interest payment or other distribution in respect of the Pledged Collateral or
any part thereof and to give full discharge for the same, when and to the extent
permitted by this Agreement and (ii) to complete any assignment separate from
certificate delivered hereunder; provided that the power of attorney granted
hereunder shall only be exercised by Pledgee after the occurrence and during the
continuance of an Event of Default. The power of attorney granted hereunder is a
power coupled with an interest and shall be irrevocable until the Liabilities
are indefeasibly paid in full in cash and this Agreement is terminated in
accordance with Section 13 hereof
 

9

--------------------------------------------------------------------------------



17. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Notwithstanding the foregoing,
the Pledgee may enforce its rights and remedies in any other jurisdiction
applicable to the Pledged Collateral. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
18. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile, .pdf or similar
electronically transmitted signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.
 
19. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
20. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
21. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between Pledgor, Pledgee, the Buyers and their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the Transaction Documents and instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein.
 
22. Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Purchase Agreement, in the case
of communications to the Collateral Agent, directed to the notice address set
forth below Collateral Agent’s signature hereto.
 

10

--------------------------------------------------------------------------------



23. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. Pledgor shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of
Pledgee. Pledgee may assign its rights hereunder without the consent of Pledgor,
in which event such assignee shall be deemed to be Pledgee hereunder with
respect to such assigned rights.
 
24. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.
 
25. Survival. All representations, warranties, covenants and agreements of
Pledgor and Pledgee shall survive the execution and delivery of this Agreement.
 
26. Further Assurances. Pledgor agrees that at any time and from time to time
upon the written request of Pledgee, Pledgor will execute and deliver all
assignments separate from certificates or stock powers, financing statements and
such further documents and do such further acts and things as Pledgee may
reasonably request consistent with the provisions hereof in order to carry out
the intent and accomplish the purpose of this Agreement and the consummation of
the transactions contemplated hereby.
 
27. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
28. Pledgee Authorized. Pledgor hereby authorizes Pledgee to file one or more
financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Shares or other Pledged Collateral without the
signature of Pledgor.
 
29. Pledgee Acknowledgement. Pledgor acknowledges receipt of an executed copy of
this Agreement. The Pledgor waives the right to receive any amount that it may
now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Pledgee to deliver to the
Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.
 
30. Collateral Agent. The terms and provisions of Section 5.11 of the Security
Agreement which set forth the appointment of the Collateral Agent and the
indemnifications to which the Collateral Agent is entitled are hereby
incorporated by reference herein as if fully set forth herein.
 
[Signature Page Follows]

11

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their duly authorized officers on the date first
above written.




PLEDGOR:


GOTO COLLEGE HOLDINGS, INC., a Delaware corporation


By: /s/ Vishal Garg
Name: Vishal Garg
Title: President




--------------------------------------------------------------------------------



PLEDGEE:


VIKING ASSET MANAGEMENT L.L.C., a
California limited liability company, in its capacity
as collateral agent for the Buyers


By: /s/ S. Michael Rudolph
Name: S. Michael Rudolph
Title: Chief Financial Officer




Notice Address:


Viking Asset Management, LLC
600 Montgomery Street, 44th Floor
San Francisco, California 94111
Attention: Michael Rudolph
Telecopy: (415) 981-5301


- and -


Summerline Asset Management, LLC
70 West Red Oak Lane, 4th Floor
White Plains, New York 10604
Attention: Robert J. Brantman
Telecopy: (914) 697-4767






--------------------------------------------------------------------------------




ACKNOWLEDGEMENT


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge Agreement, (ii) waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Shares (as defined therein) in the name of Pledgee
or its nominee or the exercise of voting rights by Pledgee and (iii) agrees
promptly to note on its books and records the grant of the security interest in
the stock or other equity interests of the undersigned as provided in such
Pledge Agreement.


Dated: November 20, 2008


EMBARK CORP., a Delaware corporation


By: /s/ Vishal Garg
Name: Vishal Garg
Title: Chief Executive Officer


EMBARK ONLINE, INC., a Delaware corporation


By: /s/ Vishal Garg
Name: Vishal Garg
Title: Chief Executive Officer




--------------------------------------------------------------------------------



EXHIBIT A
to Pledge Agreement




DESCRIPTION OF CAPITAL STOCK OR EQUITY INTERESTS OF PLEDGE ENTITIES




Name of
Pledge Entities
Class of Stock
or Other Equity
Interests
Authorized
No. of
Shares or
Units
Issued and
Outstanding
Shares or
Units
Percentage of
Shares or Units
Held by Pledgor
Embark Corp.
     
100%
Embark Online, Inc.
     
100%





DESCRIPTION OF PLEDGED SHARES OR UNITS


Name of
Pledge Entity
Class of Stock or Other
Equity Interests
Stock or Unit
Certificate No.
No. of Shares or Units
Represented by
Certificate
Embark Corp.
     
Embark Online, Inc.
     




2

--------------------------------------------------------------------------------



EXHIBIT B
to Pledge Agreement


Addendum to Pledge Agreement


The undersigned, being the Pledgor pursuant to that certain Pledge Agreement
dated as of November 20, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) in favor of Viking Asset
Management, a California limited liability company, as Collateral Agent
(“Pledgee”), by executing this Addendum, hereby acknowledges that Pledgor has
acquired and legally and beneficially owns all of the issued and outstanding [
shares of capital stock ] of [__________________, a _______ corporation ]
(“Company”) described below (the “Shares”). Pledgor hereby agrees and
acknowledges that the Shares shall be deemed Pledged Shares pursuant to the
Pledge Agreement. Pledgor hereby represents and warrants to Pledgee that (i) all
of the [ capital stock ] of the Company now owned by Pledgor is presently
represented by the certificates listed below, which certificates, with undated
assignments separate from certificate or stock powers duly executed in blank by
Pledgor, are being delivered to Pledgee, simultaneously herewith (or have been
previously delivered to Pledgee), and (ii) after giving effect to this addendum,
the representations and warranties set forth in Section 4 of the Pledge
Agreement are true, complete and correct as of the date hereof.


Pledged Shares




Name of
the Pledged Entity
Class of Equity Interest
Certificate No.
No. of Shares
               

 


IN WITNESS WHEREOF, Pledgor has executed this Addendum this _____ day of ______.
 
PLEDGOR:
 
GOTO COLLEGE HOLDINGS, INC., a Delaware corporation


By:________________________________
Name: ____________________________
Title: ____________________________

3

--------------------------------------------------------------------------------


 